Hammond, J.,
delivered the opinion of the Court.
Applicant for leave to appeal from a denial of a writ of habeas corpus by Judge Sodaro of the Supreme Bench of Baltimore City was sentenced on March 13, 1957, to five years in the House of Correction for robbery. He complains that the trial court would not appoint a lawyer for him and that he was denied the opportunity to contact certain witnesses in his behalf, and that these two denials combined to render his trial unfair and a violation of his constitutional rights.
Thompson does not allege any facts which show that for want of counsel an ingredient of unfairness operated actively in the process which resulted in his confinement. Bergen v. Warden, 201 Md. 641, 642; Selby v. Warden, 201 Md. 653, 654. The denial of the opportunity to obtain some witnesses, although a proper ground on appeal, relates to the regularity rather than to the validity of the proceedings and likewise cannot be raised on habeas corpus. Gayles v. Warden, 212 Md. 641, 642.

Application denied, with costs.